internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw plr-141313-02 date legend taxpayer plan dear this is in reply to your request dated date for a ruling concerning the federal tax treatment under sec_104 and sec_105 of the internal_revenue_code the code of long term disability benefits paid under the plan the taxpayer sponsors the plan an employee welfare_benefit_plan that provides long term disability coverage for all of its eligible employees under a group_insurance policy issued by a third-party insurance carrier under the plan employees may pay the premium for coverage on an after-tax basis or the taxpayer will pay the premium for coverage which is not included in the gross_income of the employees the taxpayer amended the plan effective date to enhance the long term disability benefits for its employees the amended plan under the amended plan employees must decide each year whether to have the taxpayer pay the group disability insurance premiums charged by the third-party carrier or to pay the insurance premium themselves with after-tax_dollars it is represented that under the amended plan employees decide in writing or through electronic delivery prior to the beginning of each plan_year during which the payments are made to either have the taxpayer pay for the long-term disability coverage or to have the premium amounts included in their gross_income an election is irrevocable for the plan_year once the plan_year begins eligible employees will be able to make a new premium payment election for the following plan_year prior to the beginning of the next plan_year plr-141313-02 sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includable in the gross_income of the employee or are paid_by the employer sec_1_104-1 of the income_tax regulations states that if an individual purchases a policy of accident_or_health_insurance out of his own funds amounts received thereunder for personal injuries or sickness are excludable from his gross_income under sec_104 conversely if an employer is either the sole contributor to such a fund or is the sole purchaser of a policy of accident_or_health_insurance for his employees the exclusion provided under sec_104 does not apply to any amounts received by his employees through such fund or insurance the regulation refers to sec_1_105-1 for rules relating to the determination of the amount attributable to employer contributions sec_1_105-1 of the regulations provides that all amounts received by employees through an accident_or_health_plan which is financed solely by their employer are subject_to the provisions of sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness must be included in gross_income under sec_105 of the code to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer unless paid as reimbursements of medical_expenses under sec_105 or for the loss or loss of use of a member or function of the body and without regard to absence from work under sec_105 sec_1_105-1 of the regulations provides that in the case of amounts received by an employee through a contributory accident_or_health_plan which is financed partially by his employer and partially by contributions of the employee sec_105 of the code applies to the extent that such payments are attributable to contributions of the employer that were not includible in the employee's gross_income the portion of such amounts which is attributable to such contributions of the employer shall be determined in accordance with sec_1_105-1 in the case of insured plans with respect to the employees the amended plan is financed either solely by the taxpayer or solely by the employee at no time is the coverage under the amended plan financed by both taxpayer and employee contributions accordingly the amended plan is not a contributory plan within the meaning of sec_1_105-1 of the regulations plr-141313-02 based on the information submitted representations made and authorities cited we conclude as follows long-term disability benefits paid to an employee who has decided under the amended plan to have the premiums included in gross_income for the plan_year in which he or she becomes disabled are attributable solely to after-tax employee contributions and are excludable from the employee's gross_income under sec_104 of the code long-term disability benefits paid to an employee who has decided under the amended plan to have the taxpayer pay the premiums for the plan_year in which he or she becomes disabled are attributable solely to taxpayer contributions and are includible in the employee's gross_income under sec_105 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
